Title: To George Washington from Colonel Walter Stewart, 18 January 1778
From: Stewart, Walter
To: Washington, George



Sir
Smithfield [Pa.] January 18th 1778

I had the Honour of Addressing your Excellency from Horsham Township by Captain Gibbs; the day After we began our Operations in a streight line from the Old York Road, to the River Delaware, and the different Party’s with the Comissarys are Arriv’d this Evening as high as this place; am Sorry to Inform your Excellency few Stock are to be Collected below this, both the Malitia and Philadelphia having been for some time supplied therefrom, the Comissary’s however Inform me, we are now getting into the Country where they are plenty and to be spar’d.
The manner in which things go on in this part the Country surprises

me very much, I can Assure your Excellency not less Flour than is Sufficient to maintain Eight or Ten Thousand men goes daily to Philadelphia, Carried in by Single Persons, Waggons, Horses &ca, the Quantitys of other Provisions are great, last Wednesday Night Col. Miller of the Malitia Informs me Twelve Head of Cattle, Cover’d by a Small Party of Arm’d Country men were carried in one drove, and scarcely a day passes but a Number gets into that place by the different roads on this side of Schuylkill; Were these Articles taken in for the use of the Poor Inhabitants I should think nothing of it, but from all I can learn, tis a traffick, and make no doubt the British Army receive the greatest Benefits of any persons therefrom; it is past a doubt that while this Trade is Carried on the different Craftsmen who would be of Infinite Service to the Army live at Ease, but should a Total stop take place, make no doubt many of them would remove themselves, into a Country where they could live equally Comfortable or more so than they do at this present time.
The distance from hence to the Northern And Eastern boundary’s of Bucks Coun⟨ty⟩ are very Extensive, the Number of Comissary’s sent but four or five, they in General Stupid good for Nothing fellows, so that I can at present see no end to this disagreeable peice of duty, could wish your Excellency would send for the Comissa⟨ry⟩ of Purchases, and order him to send a few Active Clever fellows to Collect the Cattle &ca, as I can assure your Excellency the officers who are with me, Instead of protecting the Comissarys, are Comissary’s themselves, and fear they may Commit many blunders from their Ignoran⟨ce⟩ of the service.
Mr Chandler who set off yesterday for Money which he told Col. Chas Stewart he expected at Camp by this time, might bring a few of his assistants with him.
The Malitia who are station’d here, leave this post on Monday their times being Expir’d, and I dont learn from Col. Miller who Commands them that he expect any shortly to take his place; in this case I shall only have my Small Party to observe the Enemy & protect the Comissarys, which will make their duty hard at this Season of the year, as they march’d even the Officers without a Second Shirt, one of the officers goes for Shirts and Stockings for the ⟨mutilated⟩ole. by him I trouble your Excellency ⟨mutilated⟩ this, and at his return hope for Your ⟨fu⟩rther Commands.
I can hear as yet nothing particular from Philada to be depended on, but that they are all in quietness. I have the Honour to be Yr Excellencys Most Obedt Hhble Servant

Walter Stewart Col. 13th P. Regt

